Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joanna G. Geld (Reg. No. 43,629) on 08/05/2022.

The application has been amended as follows:

Amend the claims as follows:

Claim 19,
Replace claim 19 with the following so that it reads:
-- A processor system comprising:
a computer program product;
a central processing unit (CPU) having a register for storing a stack pointer value;
a random-access memory (RAM) coupled to the CPU and having a first RAM region and a second RAM region; and
a non-volatile memory coupled to the CPU and having a first non-volatile memory region configured to store the computer program product and a second non-volatile memory region configured to store a RAM-image comprising program context data;
wherein the computer program product comprises instructions which, when executed by the CPU, cause said CPU to perform the steps of changing the processor system from a first operating mode where RAM data values are not retained to a second operating mode by powering up the RAM, setting the stack pointer value to an address in the second RAM region as the stack, copying the RAM-image from the second non-volatile memory region to the first RAM region, and setting the stack pointer value to an address in a segment of the first RAM region. --

Claim 20,
Replace claim 20 with the following so that it reads:
-- The processor system of claim 19, wherein the computer program product further comprises instructions which, when executed by the CPU, cause the CPU to perform the steps of setting a stack pointer to an address in the second RAM region, and copying RAM-image data from the first RAM region to the second non-volatile memory region. –

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/           Primary Examiner, Art Unit 2186